Exhibit 99.1 ENTRÉE GOLD INC. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited - Expressed in United States dollars) September 30, 2015 NOTICE TO READER Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited condensed interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these unaudited condensed interim consolidated financial statements in accordance with standards established by the Chartered Professional Accountants of Canada for a review of interim financial statements by an entity’s auditor. Suite 1201, 1166 Alberni Street, Vancouver, BC Canada V6E 3Z3 Tel: 604.687.4777 | Fax: 604.687.4770 | Toll Free: 1.866.368.7330 TSX: ETG | NYSE AMEX: EGI | FRANKFURT: EKA www.entreegold.com ENTRÉE GOLD INC. CONSOLIDATED BALANCE SHEETS (Unaudited - Expressed in United States dollars) September 30, December 31, ASSETS Current Cash and cash equivalents (Note 4) $ $ Receivables Prepaid expenses Total current assets Equipment (Note 6) Mineral property interests (Note 7) Reclamation deposits Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ $ Loans payable to Oyu Tolgoi LLC (Note 8) Deferred revenue (Note 9) Deferred income tax liabilities Total liabilities Stockholders' equity Common stock, no par value, unlimited number authorized, (Note 10) 147,024,385 (December 31, 2014 - 146,984,385) issued and outstanding Additional paid-in capital Accumulated other comprehensive loss (Note 14) ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Nature and continuance of operations (Note 1) Commitments and Contingencies (Note 16) Subsequent events (Note 18) The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited - Expressed in United States dollars) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, EXPENSES Exploration (Note 7) $ General and administration Consultancy and advisory fees - Impairment of mineral property interests - - Depreciation Gain on sale of mineral property interests - - - ) Foreign exchange gain ) Loss from operations ) Interest income Interest expense (Note 5) Loss from equity investee (Note 5) Loss before income taxes ) Current income tax recovery (expense) ) - ) Deferred income tax recovery Net loss $ ) $ ) $ ) $ ) Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Foreign currency translation adjustment (Note 14) Comprehensive loss: $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited - Expressed in United States dollars) Number of Shares Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Accumulated Deficit Total Stockholders' Equity Balance, September 30, 2014 $ $ $ ) $ ) $ Stock-based compensation - Foreign currency translation adjustment - - - ) - ) Net loss - ) ) Balance, December 31, 2014 $ $ $ ) $ ) $ Foreign currency translation adjustment - - - ) - ) Net loss - ) ) Balance, March 31, 2015 $ $ $ ) $ ) $ Shares issued: Exercise of stock options ) - - Foreign currency translation adjustment - Net loss - ) ) Balance, June 30, 2015 $ $ $ ) $ ) $ Shares issued: Exercise of stock options ) - - Stock-based compensation - Foreign currency translation adjustment - - - ) - ) Net loss - ) ) Balance, September 30, 2015 $ $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - Expressed in United States dollars) Nine Months Ended September 30, Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Items not affecting cash: Depreciation Stock-based compensation - Loss from equity investee Interest expense Deferred income tax recovery ) ) Gain on sale of mineral property interests - ) Impairment of mineral property interests - Unrealized foreign exchange gain ) ) Other items not affecting cash - Changes in assets and liabilities: Receivables ) Prepaid expenses ) Other assets ) Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of capital stock - Net cash provided by financing activities - CASH FLOWS FROM INVESTING ACTIVITIES Mineral property interests ) ) Reclamation deposits ) Acquisition of equipment ) ) Proceeds from sale of mineral property interests - Net cash used in investing activities ) ) Effect of foreign currency translation on cash and cash equivalents ) ) Change in cash and cash equivalents during the period ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid for interest during the period $
